                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                          AT KNOXVILLE


  REGINALD LEATHERWOOD,                                   )
                                                          )
             Petitioner,                                  )
                                                          )
  v.                                                      )        Case Nos.         3:10-CR-7
                                                          )                          3:12-CV-218
  UNITED STATES OF AMERICA,                               )                          3:17-CV-277
                                                          )
             Respondent.                                  )


                                       MEMORANDUM AND ORDER

             Before the court are several pro se motions filed by defendant-petitioner Reginald

  Leatherwood. First, Mr. Leatherwood has moved to alter or amend this Court’s order in

  Case Number 3:12-CV-218 denying his motion to vacate, set aside, or correct his sentence

  under 28 U.S.C. § 2255 [D. 44]. 1 Second, Mr. Leatherwood has filed two motions for

  credit for jail time while in state custody. [D. 54, 55]. Lastly, Mr. Leatherwood has filed

  another motion to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255 [D. 53],

  separately docketed in Case Number 3:17-CV-277, raising a new legal argument. All are

  ripe for adjudication. As follows, Mr. Leatherwood’s motion to amend the judgment [D.

  44] in Case Number 3:12-CV-218 will be granted in part and the case reopened. The

  motions for jail credit [D. 54, 55] will be denied. Mr. Leatherwood’s latest § 2255 motion

  will be re-construed as a motion to amend his original § 2255 motion and will be denied.



  1
      All citations to the record are contained within the criminal docket, case number 3:10-CR-7.
                                                              1


Case 3:12-cv-00218-PLR-DCP Document 21 Filed 06/17/20 Page 1 of 16 PageID #: 152
      I. Background 2

          On January 1, 2010, Knoxville Police Department (“KPD”) officers witnessed Mr.

  Leatherwood walk out onto the front porch of a home, shoot rounds of ammunition from a

  firearm, and walk back into the home. [D. 20]. Mr. Leatherwood, who was a convicted

  felon, was subsequently arrested after informing the officers that he owned the gun he had

  fired. [Id.].

          On January 12, 2010, a Grand Jury filed a one-count Indictment, charging Mr.

  Leatherwood with feloniously possessing a firearm, in violation of 18 U.S.C. §§ 922(g)(1),

  924(e). [D. 4]. On October 19, 2010, Petitioner pled guilty to the single-count indictment

  pursuant to a plea agreement before the Honorable Thomas W. Phillips, United States

  District Judge. [D. 19, 20]. As an armed career criminal under § 924(e), Mr. Leatherwood

  faced a statutory mandatory minimum sentence of 180 months’ imprisonment. See 18

  U.S.C. § 924(e). On April 25, 2011, Judge Phillips sentenced Petitioner to 180 months'

  imprisonment—the statutory mandatory minimum sentence. [D. 25]. Mr. Leatherwood

  did not file a direct appeal.

          However, Mr. Leatherwood did file a timely pro se motion to vacate his sentence

  pursuant to 18 U.S.C. § 2255. [D. 28]. Following motion practice, the case became ripe

  and was ultimately transferred to the undersigned for disposition on July 18, 2014. [D. 29–

  38]. Following further efforts by Mr. Leatherwood to amend his § 2255 motion, the Court

  denied Mr. Leatherwood’s § 2255 motion on all grounds listed in his original petition on


  2
    A more detailed background of the criminal case may be found in the Court’s previous order. [D. 43]; see
  Leatherwood v. United States, No. 3:10-CR-7, 2015 WL 5714531, at *1 (E.D. Tenn. Sept. 29, 2015).
                                                      2


Case 3:12-cv-00218-PLR-DCP Document 21 Filed 06/17/20 Page 2 of 16 PageID #: 153
  September 29, 2015. [D. 43].        The Court also reserved the right to rule on Mr.

  Leatherwood’s motion to amend his § 2255 motion to add an additional argument and

  ordered further briefing on that matter. [Id.]. That motion was also denied. [D. 52].

         On October 19, 2015, Mr. Leatherwood timely filed a motion to alter or amend the

  Court’s judgment denying his § 2255 motion pursuant to Federal Rule of Civil Procedure

  59(e), challenging two of the legal conclusions in the Court’s decision. [D. 44]. While

  motion practice continued regarding Mr. Leatherwood’s motion to amend his § 2255

  motion, the government never responded to Mr. Leatherwood’s motion to alter or amend

  the Court’s judgment. Due to an unfortunate administrative oversight, neither did this

  Court. However, the motion is now before the Court.

         On July 8, 2019, Mr. Leatherwood filed a motion for jail credit for time spent in

  state custody. [D. 54]. On September 30, 2019, Mr. Leatherwood again requested credit

  for time served in state custody. [D. 55]. These motions are also before the Court.

         On June 23, 2017, Mr. Leatherwood filed another § 2255 motion [D. 53], this time

  attacking a different predicate offense under the Armed Career Criminal Act in light of

  Mathis v. United States, 136 S. Ct. 2243 (2016). The government has not responded. This

  is the final motion before the Court.

     II. Analysis

         The Court will first address Mr. Leatherwood’s motion to amend the Court’s

  judgment in case number 3:12-CV-218. Second, the Court will turn to his requests for jail

  credit. Lastly, the Court will review Mr. Leatherwood’s latest § 2255 motion.


                                               3


Case 3:12-cv-00218-PLR-DCP Document 21 Filed 06/17/20 Page 3 of 16 PageID #: 154
         A. Motion to Alter or Amend

         Mr. Leatherwood has asked the Court to reconsider its denial of his § 2255 motion

  in Case Number 3:12-CV-218 and amend or alter its judgment.

                1. Standard

         Federal Rule of Civil Procedure 59(e) permits the filing of a motion to alter or

  amend a judgment within 28 days of the entry of judgment. Fed. R. Civ. P. 59(e). A court

  may grant a motion to alter or amend a judgment only if there was (1) a clear error of law;

  (2) newly discovered evidence; (3) an intervening change in controlling law; or (4) a need

  to prevent manifest injustice. Am. Civil Liberties Union of Ky v. McCreary Cty, Ky., 607

  F.3d 439, 450 (6th Cir. 2010). But the Sixth Circuit has repeatedly held that Rule 59(e)

  does not permit the parties to re-argue a case. Schellenberg v. Twp. Of Bingham, 436 F.

  App’x 587, 598 (6th Cir. 2011).

         “The filing of a Rule 59(e) motion within the 28-day period ‘suspends the finality

  of the original judgment.’” Banister v. Davis, 590 U.S. ____, 2020 WL 2814300, at *3

  (2020) (quoting FCC v. League of Women Voters of Cal., 468 U. S. 364, 373, n. 10 (1984)).

  Only the disposition of that motion ‘restores th[e] finality’ of the original judgment.” Id.

  (quoting League of Women Voters, 468 U. S. at 373 n. 10).

                2. Application

         Here, due to the irresolution of Mr. Leatherwood’s timely Rule 59(e) motion, the

  denial of his first § 2255 motion has remained in procedural purgatory, which requires

  finality. First, Mr. Leatherwood challenges the Court’s conclusion that counsel was not


                                               4


Case 3:12-cv-00218-PLR-DCP Document 21 Filed 06/17/20 Page 4 of 16 PageID #: 155
  unconstitutionally ineffective by failing to adequately investigate and challenge Mr.

  Leatherwood’s prior qualifying convictions under the Armed Career Criminal Act. Mr.

  Leatherwood again relies on United States v. McMurray, a case decided after Mr.

  Leatherwood’s sentence was imposed. 653 F.3d 367, 377 (6th Cir. 2011). In its decision,

  the Court concluded that counsel could not be faulted for not anticipating the legal

  developments in McMurray because those developments were not “clearly foreshadowed

  by existing decisions.” Baker v. Voorhies, 392 F. App’x 393, 400 (6th Cir. 2010) (emphasis

  in original); accord Alcorn v. Smith, 781 F.2d 58, 62 (6th Cir. 1986).

          However, Mr. Leatherwood made these same arguments in his reply to the

  government’s response, and the Court considered and rejected those arguments. See U.S.

  ex rel. Am. Textile Mfrs. Inst. Inc. v. Limited, Inc., 179 F.R.D. 541 n. 9 (S.D. Ohio 1998)

  (articulating that a movant’s proper recourse for revisiting his arguments is an appeal to

  the circuit court).          Further, and perhaps more importantly, McMurray has been

  subsequently overruled, undermining Mr. Leatherwood’s substantive argument. United

  States v. Verwiebe, 874 F.3d 258, 261 (6th Cir. 2018) (citing Voisine v. United States, 136

  S. Ct. 2272 (2016)); see also Dillard v. United States, 768 F. App’x 480, 486 (6th Cir.

  2019) (outlining the timeline of jurisprudence overruling McMurray). 3

          Second, Mr. Leatherwood challenges the Court’s conclusion that counsel was not

  unconstitutionally ineffective because he failed to perfect a direct appeal and argues that


  3
   Mr. Leatherwood also pointed to Johnson v. United States, 135 S. Ct. 2551 (2015) as a basis for amending the Court’s
  decision, but the “judgment” Mr. Leatherwood moved to amend reserved its decision on Mr. Leatherwood’s motion
  to amend his § 2255 motion to add a Johnson argument for a later date, after the present motion was filed. After
  further briefing, the Court subsequently denied the motion to amend as well. [D. 52].
                                                           5


Case 3:12-cv-00218-PLR-DCP Document 21 Filed 06/17/20 Page 5 of 16 PageID #: 156
  an evidentiary hearing is necessary. In its decision, the Court articulated that the “failure

  to perfect a direct appeal, in derogation of a defendant’s actual request, is a per se violation

  of the Sixth Amendment,” [D. 43, p. 7 (citing Ludwig v. United States, 162 F.3d 456, 459

  (6th Cir. 1998))]. However, “a defendant’s actual ‘request’ is still a critical element in the

  Sixth Amendment analysis.” [Id. (citing Regalado v. United States, 334 F.3d 520, 524-526

  (6th Cir. 2003))]. The Court concluded that Mr. Leatherwood failed to meet his burden of

  proof regarding a specific request that counsel file an appeal on his behalf. The Court

  further concluded that Mr. Leatherwood was not prejudiced by the failure, because “the

  outcome of the proceedings would not have been different based on the plea agreement

  waiver.” [Id.]

         The Court must admit that it made a clear error of law. First, as to prejudice, the

  Court improperly concluded that Mr. Leatherwood could not have been prejudiced by a

  failure to file a notice of appeal. To be sure, Mr. Leatherwood agreed “not to file a direct

  appeal of [his] conviction(s) or sentence” with the exception of the “right to appeal a

  sentence imposed above the sentencing guideline range or any applicable mandatory

  minimum sentence (whichever is greater) determined by the district court.” [D. 20, p. 6, ¶

  10(a)]. Because Mr. Leatherwood was sentenced to 180 months—the statutory mandatory

  minimum sentence that fell above his guideline range—this appeal waiver was as broad as

  an appeal waiver could be in these circumstances. Moreover, the government made clear

  in its briefing that, had Mr. Leatherwood’s counsel filed an appeal, “the United States

  would have filed a motion to dismiss based on the appellate-waiver provision in the plea


                                                 6


Case 3:12-cv-00218-PLR-DCP Document 21 Filed 06/17/20 Page 6 of 16 PageID #: 157
  agreement, and such a motion would likely have been granted.” [D. 30, p. 8 (citing United

  States v. Sharp, 442 F.3d 946, 949-52 (6th Cir. 2006)]. In short, it is largely inescapable

  that any appeal filed by Mr. Leatherwood would have been futile.

          Nevertheless, the Supreme Court has articulated that, when a defendant instructs his

  attorney to file an appeal and the attorney fails to do so, prejudice must be presumed. Garza

  v. Idaho, 139 S. Ct. 738, 749–50 (2019) (citing Roe v. Flores-Ortega, 528 U.S. 470 (2000)).

  This presumption cannot be overcome by the likely inevitability of the outcome in this case

  because “even the broadest appeal waiver does not deprive a defendant of all appellate

  claims.” Id. If Mr. Leatherwood did request an appeal and his attorney never filed one, he

  lost “entire [appellate] proceeding itself, which [he] wanted at the time and to which he

  had a right.” Id at 748 (citing Flores-Ortega, 528 U.S. at 483). While a criminal defendant

  may waive ‘any right, even a constitutional right,’ by means of a plea agreement,” Davila

  v. United States, 258 F.3d 448, 450–51 (6th Cir. 2001), and Mr. Leatherwood’s plea

  agreement asserts a waiver of that appeal right, the Court is bound by Supreme Court

  precedent, 4 however illogical the circumstances. See Garza, 139 S. Ct. at 747 (“[W]e

  reaffirm that, ‘when counsel’s constitutionally deficient performance deprives a defendant

  of an appeal that he otherwise would have taken, the defendant has made out a successful

  ineffective assistance of counsel claim entitling him to an appeal,’ with no need for a

  ‘further showing’ of his claims’ merit, . . . regardless of whether the defendant has signed



  4
   While Garza postdates the Court’s conclusions regarding Mr. Leatherwood’s original § 2255 motion, the Supreme
  Court has characterized the Garza holding as a reaffirmation of the holding in Flores-Ortega, which predated the
  Court’s original conclusions. See Garza v. Idaho, 139 S. Ct. 738, 747 (2019).
                                                         7


Case 3:12-cv-00218-PLR-DCP Document 21 Filed 06/17/20 Page 7 of 16 PageID #: 158
  an appeal waiver.” (quoting Flores-Ortega, 528 U.S. at 484)); see also id. at 750 (Thomas,

  J., dissenting) (lamenting that Garza’s “holding that an attorney’s performance is per se

  deficient and per se prejudicial any time the attorney declines a criminal defendant’s

  request to appeal an issue that the defendant has waived . . . results in a ‘defendant-always-

  wins’ rule”). Consequently, the Court was incorrect in its conclusion that Mr. Leatherwood

  failed to demonstrate prejudice, as Mr. Leatherwood’s claim carried a presumption of

  prejudice.

         This brings us to the Court’s other conclusion—Mr. Leatherwood failed to prove

  that he requested an appeal. Mr. Leatherwood’s § 2255 motion repeatedly asserts that he

  “requested” that his attorney file a notice of appeal. [D. 28, p. 4]. However, the Court did

  not conduct an evidentiary hearing on this factual assertion. In this context, a court should

  hold an evidentiary hearing on disputed facts “unless the motion can be ‘conclusively

  determined either by the motion itself or by the files and records in the trial court.”

  MacLloyd v. United States, 684 F. App’x 555, 559 (6th Cir. 2017) (quoting Machibroda v.

  United States, 368 U.S. 487, 494 (1962)). However, a defendant’s request that his attorney

  appeal his sentence are usually “purported occurrences outside the courtroom and upon

  which the record could, therefore, cast no real light.” Machibroda, 368 U.S. at 494–95.

  Consequently, the Court’s conclusion regarding this particular claim was premature, and

  Mr. Leatherwood is entitled to an evidentiary hearing on the factual question of whether

  he requested a direct appeal.




                                                8


Case 3:12-cv-00218-PLR-DCP Document 21 Filed 06/17/20 Page 8 of 16 PageID #: 159
                3. Conclusion

         While the Court properly denied Mr. Leatherwood’s claim that counsel was

  ineffective by failing to adequately challenge his predicate offenses as an armed career

  criminal, the Court did err by prematurely denying his claim that counsel was

  unconstitutionally ineffective by failing to file a direct appeal, despite a direct request.

  Consequently, the Court concludes that an evidentiary hearing is needed to determine

  whether Mr. Leatherwood specifically asked his attorney to file a notice of appeal.

         B. Motions for Jail Credit

         Mr. Leatherwood has also requested credit for time spent in state custody. [D. 54,

  55]. Credit for time served is governed by 18 U.S.C. § 3585(b). Credit is given for any

  time spent in official detention when an inmate is detained pursuant to a detention order

  which conforms to 18 U.S.C. § 3142(i)(2); however, the power to grant credit for time

  served lies solely with the Attorney General of the United States and the Bureau of Prisons.

  18 U.S.C. § 3585(b); see also United States v. Brown, 417 F. App’x 488, 493 (6th Cir.

  2011) (“awarding credit for time served is the exclusive responsibility of the Bureau of

  Prisons”).

         Consequently, even if Mr. Leatherwood should receive credit for an additional nine

  months spent in state custody on writ, this Court does not have the power to intervene. Mr.

  Leatherwood must pursue any administrative remedies that are available to him through

  the Bureau of Prisons.




                                               9


Case 3:12-cv-00218-PLR-DCP Document 21 Filed 06/17/20 Page 9 of 16 PageID #: 160
        C. Motion to Vacate, Set Aside, or Correct Sentence

        Mr. Leatherwood has also filed another § 2255 motion, arguing that, under Mathis

  v. United States, 136 S. Ct. 2243 (2016), one of his predicate offenses under Tenn. Code

  Ann. § 39-17-417 no longer qualifies as a serious drug offense. [D. 53].

        At the outset, the Court notes that Mr. Leatherwood filed a previous § 2255 motion

  in this Court regarding the same criminal case. [D. 28; No. 3:12-CV-218, D. 1]. That

  motion, along with its subsequent amendments, was denied on the merits, which would

  typically make this motion a second or successive collateral attack. [D. 43, 52]. A second

  or successive collateral attack under 28 U.S.C. § 2255 may only be pursued if the circuit

  court authorizes a district court to consider the motion. 28 U.S.C. §§ 2244(b)(3)(A),

  2255(h); see also In re Conzelmann, 872 F.3d 375, 376 (6th Cir. 2017); Carlson v. Pitcher,

  137 F.3d 416, 419 (6th Cir. 1997).

        However, the Court has reopened Mr. Leatherwood’s first § 2255 motion herein due

  to his unresolved, yet timely-filed motion to alter the Court’s previous judgment. [D. 44].

  Because the adjudication of the initial § 2255 motion is incomplete, Mr. Leatherwood’s

  second § 2255 motion cannot be construed as “second or successive” under 28 U.S.C. §

  2255(h). See Clark v. United States, 764 F.3d 653, 658 (6th Cir. 2014) (“A motion . . . is

  not a second or successive § 2255 motion when it is filed before the adjudication of the

  initial § 2255 motion is complete”). Rather, the Court “should construe the second § 2255

  motion as a motion to amend the pending § 2255.” Id. at 659 (quoting Ching v. United

  States, 298 F.3d 174, 177 (2d Cir. 2002)).


                                               10


Case 3:12-cv-00218-PLR-DCP Document 21 Filed 06/17/20 Page 10 of 16 PageID #: 161
           Consequently, due to the unusual procedural circumstances, the Court construes Mr.

  Leatherwood’s most recent § 2255 motion to be a motion to amend his initial § 2255

  motion. 5 However, that motion will be denied because Mr. Leatherwood waived the

  argument and the argument is meritless.

                    1. Waiver

           First, Mr. Leatherwood’s new claim is barred by the waiver provision in his plea

  agreement. A defendant may waive “any right, even a constitutional right,” by means of a

  plea agreement. Davila v. United States, 258 F.3d 448, 451 (6th Cir. 2001). The waiver

  can include “constitutional or statutory rights then in existence as well as those that courts

  may recognize in the future.” United States v. Bradley, 400 F.3d 459, 463 (6th Cir. 2005).

  To be valid, the waiver simply must have been entered into knowingly and voluntarily.

  Davila, 258 F.3d at 451.

           Here, Mr. Leatherwood executed a plea agreement in which he “knowingly and

  voluntarily” waived “the right to file any motions or pleadings pursuant to 28 U.S.C. §

  2255 or to collaterally attack [his] conviction(s) and/or resulting sentence.” [D. 20, p. 6, §

  10(b)]. The only exception to this waiver was for “claims of ineffective assistance of

  counsel or prosecutorial misconduct not known to [him] by the time of the entry of

  judgment.” [Id.]. Mr. Leatherwood does not argue that he entered the plea agreement


  5
    There is an obvious question of timeliness that arises, given that Mr. Leatherwood’s latest § 2255 motion came over
  five years after the filing of his first § 2255 motion and six years after the entry of judgment. See 28 U.S.C. § 2255(f).
  Moreover, Mathis, the case that forms the foundation of the argument, did not announce a new rule of law to make
  the motion timely under § 2255(f)(3). See In re Conzelmann, 872 F.3d 375, 377 (6th Cir. 2017). Nevertheless, given
  the unusual circumstances and the arguable relation back of the claim to Mr. Leatherwood’s original § 2255 motion
  under Federal Rule of Civil Procedure 15(c), the Court will not deny the motion as untimely. Houston v. United
  States, No. 113-CR-102-1, 2018 WL 3212021, at *4 (E.D. Tenn. June 29, 2018).
                                                             11


Case 3:12-cv-00218-PLR-DCP Document 21 Filed 06/17/20 Page 11 of 16 PageID #: 162
  unknowingly or involuntarily. Likewise, his Mathis claim does not arise from either

  ineffective assistance of counsel or prosecutorial misconduct. Even presuming that Mr.

  Leatherwood’s claim had merit due to a subsequent change in the law, a “plea agreement

  allocates risk, and the possibility of a favorable change in the law after a plea is simply one

  of the risks that accompanies pleas and plea agreements.” Slusser v. United States, 895

  F.3d 437, 440 (6th Cir. 2018) (citations and quotation marks omitted). Even when

  “developments in the law later expand a right that a defendant has waived in a plea

  agreement, the change in law does not suddenly make the plea involuntary or unknowing

  or otherwise undo its binding nature.” Bradley, 400 F.3d at 463; see also United States v.

  Cortez-Arias, 425 F.3d 547, 548 (9th Cir. 2005) (a “favorable change in the law does not

  entitle a defendant to renege on a knowing and voluntary guilty plea”). Mr. Leatherwood’s

  “lack of clairvoyance cannot undo his decision to waive the right to attack his sentence

  collaterally.” In re Garner, 664 F. App’x 441, 443 (6th Cir. 2016); see also Slusser, 895

  F.3d at 440 (“By waiving [a] right . . . , a defendant assumes the risk that a shift in the legal

  landscape may engender buyer’s remorse”); Bradley, 400 F.3d at 463 (“A valid plea

  agreement [only] requires knowledge of existing rights, not clairvoyance.”).

         Consequently, the Court will not permit Mr. Leatherwood to amend his initial §

  2255 motion to add his Mathis claim because the claim was waived.

                2. Merits

         Even if the claim was not waived, Mr. Leatherwood’s Mathis claim does not hold

  water on its merits. Mr. Leatherwood contends that, under Mathis, the Tennessee offense


                                                 12


Case 3:12-cv-00218-PLR-DCP Document 21 Filed 06/17/20 Page 12 of 16 PageID #: 163
  of “possession of cocaine for resale” set out in Tenn. Code Ann. § 39-17-417 is broader

  than the federal definition in § 4B1.2 of the United States Sentencing Guidelines

  (“USSG”). [D. 53]. This argument fails for two reasons.

           First, Mr. Leatherwood’s argument attacks his conviction as a predicate to the

  “Career Offender” enhancement in USSG §§ 4B1.1 and 4B1.2, but his 180-month statutory

  mandatory minimum sentence arose because he was an armed career criminal under 18

  U.S.C. § 924(e), as applied through USSG § 4B1.4. [PSR ¶¶ 68–69; D. 43; D. 20, p. 3, §

  4]. Consequently, Mr. Leatherwood’s legal argument is wholly inapplicable to his case.

           Second, even if Mr. Leatherwood had attacked his armed career criminal status, that

  argument would still be without merit. Under 18 U.S.C. § 924(e), if a defendant has “three

  previous convictions by any court . . . for a violent felony or a serious drug offense, or both,

  committed on occasions different from one another, such person shall be . . . imprisoned

  not less than fifteen years.” 18 U.S.C. § 924(e)(1). A “serious drug offense” is defined as

  “an offense under State law, involving manufacturing, distributing, or possessing with

  intent to manufacture or distribute, a controlled substance.” 18 U.S.C. § 924(e)(2)(A)(ii).

  Mr. Leatherwood’s conviction at issue—possession of cocaine for resale—falls under

  Tenn. Code Ann. § 39-17-417(a)(4), 6 which provides that “[i]t is an offense to . . . [p]ossess

  a controlled substance with intent to manufacture, deliver or sell the controlled substance.”

  Tenn. Code Ann. § 39-17-417(a)(4). Transposing Mr. Leatherwood’s argument into the

  6
    Because Tenn. Code Ann. § 39-17-417(a) is a “divisible statute,” the Court addresses only the law surrounding the
  elements at issue in the case at hand under the modified categorical approach. See United States v. Goldston, 906 F.3d
  390, 394 (6th Cir. 2018) (citing Descamps v. United States, 570 U.S. 254, 257 (2013)); see also Bright v. United
  States, No. 3:16-CV-03267, 2019 WL 4963228, at *4 (M.D. Tenn. Oct. 7, 2019) (“Tenn. Code Ann. § 39-17-417(a),
  criminalizes four separate offenses”).
                                                           13


Case 3:12-cv-00218-PLR-DCP Document 21 Filed 06/17/20 Page 13 of 16 PageID #: 164
  context of the ACCA, he argues that the Tennessee statute is broader than the federal

  definition of serious drug offense because it includes the “resale” of a controlled substance

  while § 924(e)(2)(A)(ii) does not.

         This is a distinction without a difference. See Shular v. United States, 140 S. Ct.

  779, 787 (2020). Serious drug offenses under the ACCA include “possessing with intent

  to . . . distribute a controlled substance.” The ACCA defines “distribute” to mean “to

  deliver” a controlled substance and, in turn, further defines “deliver” to mean the “actual,

  constructive or attempted transfer of a controlled substance.” 21 U.S.C. §§ 802(8), (11). If

  selling a controlled substance and possessing with the intent to sell a controlled substance

  both fall within the ACCA definitions of “deliver” and “distribute,” then re-selling and

  possessing with the intent to re-sell do as well. See Houston v. United States, No.

  113CR102CLCSKL1, 2018 WL 3212021, at *10 (E.D. Tenn. June 29, 2018); see also

  Buford v. United States, No. 1:16-CV-371-HSM, 2019 WL 2062504, at *2 (E.D. Tenn.

  May 9, 2019); cf. United States v. Little, No. 19-5064, 2019 U.S. App. LEXIS 31222, at

  *9 (6th Cir. Oct. 18, 2019) (“[u]nlawful possession of a controlled substance with intent to

  sell, i.e., distribute, fits squarely within the guideline definition of a controlled substance

  offense.”); United States v. Alexander, 686 F. App’x 326, 327–28 (6th Cir. 2017).

  Consequently, even if Mr. Leatherwood had properly attacked his armed career criminal

  status, the outcome would have been the same.




                                                14


Case 3:12-cv-00218-PLR-DCP Document 21 Filed 06/17/20 Page 14 of 16 PageID #: 165
               3. Conclusion

        In sum, Mr. Leatherwood’s latest § 2255, which the Court construes as a motion to

  amend his previous § 2255 motion, brings a claim under Mathis that is both waived and

  meritless. Consequently, Mr. Leatherwood’s construed motion to amend his § 2255 motion

  to add a Mathis argument is denied.

     III.      Conclusion

        In light of the foregoing, Mr. Leatherwood’s motion to amend or alter the Court’s

  judgment [D. 44] is GRANTED in part. Case number 3:12-CV-218 is REOPENED

  pending resolution of the sole remaining claim—whether counsel was ineffective by failing

  to file a direct appeal. A ruling on this claim is held in abeyance pending an evidentiary

  hearing on the matter. It is hereby ORDERED that, pursuant to Rule 8(c) of the Rules

  Governing Section 2255 Proceedings, Mr. Leatherwood shall be appointed counsel to

  represent him in this matter. Appointment of counsel is REFERRED to the Honorable

  Debra C. Poplin, United States Magistrate Judge, to APPOINT counsel to represent Mr.

  Leatherwood as stated herein.

        The Court lacks jurisdiction to award or adjust any credit Mr. Leatherwood receives

  for time spent in state custody. Consequently, Mr. Leatherwood’s motions for jail credit

  [D. 54, 55] are DENIED.

        Lastly, Mr. Leatherwood’s latest § 2255 motion [D. 53], docketed in Case Number

  3:17-CV-277, is construed as a motion to amend his original § 2255 motion in Case




                                             15


Case 3:12-cv-00218-PLR-DCP Document 21 Filed 06/17/20 Page 15 of 16 PageID #: 166
  Number 3:12-CV-218, and is DENIED. The Clerk is DIRECTED to CLOSE the civil

  case associated with Petitioner’s latest § 2255 motion at No. 3:17-CV-277.

        IT IS SO ORDERED.




                                             16


Case 3:12-cv-00218-PLR-DCP Document 21 Filed 06/17/20 Page 16 of 16 PageID #: 167
